 

Case 3:19-cv-012 1 Se BST RT Es Pay coer 7 PagelD 5

FOR THE NORTHERN DISTRICT OF TEXAS:

  

2OI9MAY 28 PH 3:49

 

 

 

| OEPUTY CLR fe
FAMSEY A. KCUSSA
$8°-19CV-12718
. Civil Action No.
tRs/FRAR-
Defendant
COMPLAINT

 

TRS /FRAR. APP UBIO KE MAX. PEIDALTY FOR MAMINO G
A FOREIGN BAOK ACCOUNT mT NOY GPA CARLOOIOTANT
DIO ACT ADUISIE. ME +O REPORT. Mey ALCOOM THOT HAS
AT IND NMRITKDS G THAT kG EAN OTRO ADN ISIS PHENO DO
SO FOR ACK. OF KOO WIUZINC{e_ ARDUT FOREIGN SOS,
SINCE FT OD NT KwWow /T POY THE GD RT NIL AD

HHAT HE DID WOT REPCeT DE TO I om we CO AM RE OV)
Mry PAT. |

 

 

 

* Attach additional pages as needed.

Date MaZz8 , 219 [N\A

Signature Le x 4 a ee
PrintName  AMsSey A. Kauss

Address 14495 BeiITtAaTr WAY

City, State, Zip,_ROCKWWALL TX ISOS T

Telephone = OP {4~93 8 -SRAF
       

ervice

   

Domestic Mail Only

was
CERTIFIED MANS RECEIPT

 

    

 

 

 

 

 

 

 

 

 

PS Form 3800, April 2015 PSN 7530-02-000-9047

(Estimated Delivery Date)
{Friday 03/01/2019)

     

 

 

Certified 1 $3.50
{(@BUSPS Certified Mail #)
(70180360000167863095)

Return 1 $2.80

Receipt
(@BUSPS Return Receipt #)
(9590940246468323820314)

otal $6.85 —

ash $6.85

axt your tracking number to 28777
2USPS) to get the latest status.
tandard Message and Data rates may
aply. You may also visit www.usps.com
3PS Tracking or call 1-800-222-1811.

y a hurry? Self-service kiosks offer
dick and easy check-out. Any Retai]
ssociate can show you how.

Preview your Mail
Track your Packages
Sign up for FREE @

www. informeddel ivery.com

11 sales final on stamps and postage
tefunds for guaranteed services only
Thank you for your business

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERIENCE

    
  

or scan this code with
your mobile device:

$ 12
Extra Services & Faes (check box, add fe )
Ciretum Receipt haneopy $ SOT”
C)Return Receipt (electronic) s__ $0.00 Postmark
(Certified Mall Resticted Delivery $__€0 00 Here
[adult Signature Required $, $6 60
Adult Signature Restricted Delivery $ °
Postage
S carrasage ite 02/27/2019
| (88485
Sent To
‘Street and Apt. No., or PO Box No, / Vi cS
City, State; Z1P+4¢

  
    
    

Domestic Mail Only

 

 

See Reverse for Instructions fj

Dm

 

 

U.S. Postal Service”
CERTIFIED MAIL® RECEIPT

 

 

 
 

IPPC IAL US E

0087
12

Postmark
Here

02/27/2019

 

 

Sent To

7018 O3b0 0001 678 3095

Ci Bias, Zia

Tie

Sisal SAY ABE No. or PO Bax Nat?

 

o 800

 

 

 

 

2OcO-jOEEL X+' Nusoy

   
  

ye “| = 8 8 Re

(22829 hae

Hef cs oe

e389 5c 0 Be

Isao o IR

“B|OF SE @ Oo

S137 ok FE

ee 2h ee

5 ieee

R oo eee

eG 183 30.

@®2 jegeeee

CX, [288° Re

cS goss RB

hw |: s6 x

\ | $33 I

m a2 a
a . 3
eo Z. @
< a §

 

 

 

 

‘xls
BI-
nf —
a —_—
cote” o =
| Shy eb =
a oo
S/-m —
) =
2 “of ——
9h —
Gyoo } =
ce NO —_——
ao S=
| a | 3 ==
Ska : —
3 od L a=
apr z=
15 | *=
ar | .
ps 1gnBoue
a0 peeeeg
ee 'ee2ea Ss
| e BEEtES
[eo JBp63 8%
|gege
ek = §
2g 8 s
8 oo Qo ood
DHOHED
2h) TAG
_ gosee see
Bl] Soogs 888
: < goose aa
2 ze
38 Be Og i
i2 gs
2 z 68

 

 

 

     
    

9| mle >i
sa) om [=
<a}. 8 Sm
we g. a
2% 3| Sie
3 aap © z
Qa on
* Bie
em ge 5
Pp Pad
a °
ea a.
Bp 3
‘af 2
=: =
% 3 ce FE
win} soo
S| SRS
Gis =
a

 

 
mage 30f7 PagelD 7

     

Ramsey Koussa
o 1445 Brittany Way
of C » Rockwall, TX 75087

D

| Department of the Treasury
: internal Revenue Service
' Austin, TX 73301-0002

NX
on
Lo
©
TC
2
i
o
~
Cc
®
E
5
oO
oO
a
-
an
“)
a
a
N
a
9
>
?
Oo
a
o
®
Yn
©
O

 
 

Case 3:19-cv-01271-S-BT Document 3 Filed 05/28/19 Page4of7 PagelD8&

rom G4 Claim for Refund and Request for Abatement
(Rev. August 2011) OMB No. 1845-0024
Pebartnent of the Treasury » See separate instructions.

 

 

Use Form 843 if your claim or request involves:
(a) a refund of one of the taxes (other than income taxes or an employer's claim for FICA tax, RRTA tax, or income tax
withholding) or a fee, shown on line 8,
(b) an abatement of FUTA tax or certain excise taxes, or
(c} _ arefund or abatement of interest, penalties, or additions to tax for one of the reasons shown on line 5a.
Do not use Form 843 if your claim or request involves:
{a) an overpayment of income taxes or an employer's claim for FICA tax, RRTA tax, or income tax withholding (use the
appropriate amended tax return),
(b} a refund of excise taxes based on the nontaxable use or sale of fuels, or
(c) _an overpayment of excise taxes reported on Form(s) 11-C, 720, 730, or 2290.

 

 

 

 

 

 

 

 

Name(s) Your social security number
Ramsey A. Koussa XXX-XX-XXXX
Address (number, street, and room or suite no.) Spouse’s social security number
1445 Brittany Way . N/A
City or town, state, and ZIP code Employer identification number (EIN)
Rockwall, TX 75087 NIA
Ne and address shown on return if different from above Daytime telephone number
214-738-5319
1 Period. Prepare a separate Form 843 for each tax period or fee year. 2 Amount to be refunded or abated:
From January 1, 2013 to December 31, 2013 $ 109,676.72
3 Type of tax or fee. Indicate the type of tax or fee to be refunded or abated or to which the interest, Penalty, or addition to tax
is related. |
(1 Employment (J Estate C Gift CJ Excise enalty} 1] Fee
4 Type of penaity. if the claim or request involves a penalty, enter the intemal Revenue Code section on which the Penalty is
based (see instructions). IRC section: 31-USC 5321

 

5a _ interest, penalties, and additions to tax. Check the box that indicates your reason for the request for refund or abatement. (If
none apply, go to line 6.)
(] Interest was assessed as a result of IRS errors or delays.
A penalty or addition to tax was the result of erroneous written advice from the IRS.
(] Reasonable cause or other reason allowed under the law (other than erroneous written advice) can be shown for not
assessing a penalty or addition to tax.

 

 

b Date(s) of paymentis) > December 17, 2018 (Please see attached cancelled bank check)
6 Original return. Indicate the type of fee or return, if any, filed to which the tax, interest, penalty, or addition to tax relates.
0 706 CO 709 (1 940 0 941 C) 943 0 945
(] 990-PF (3 1040 (1 1120 0 4720 Other (specify) > FBAR/FINCEN Form 114

 

7 Explanation. Explain why you believe this claim or request should be allowed and show the computation of the amount shown
on line 2. if you need more space, attach additional sheets.
1, | respectfully disagree with the outcome as specified in IRS Letter 5143 dated June 25, 2018. Please see attached the IRS letter.
2. | have made full payment as required by the IRS reference the FABR penaity. Please see attached cancelled check.
3. Please mall me the IRS "Disallowance" letter, on an urgent basis.

 

Signature. if you are filing Form 843 to request a refund or abatement relating to a joint retum, both you and your spouse must sign the claim.
Claims filed by corporations must be signed by a corporate officer authorized to sign, and the officer's title must be shown.
dér penalties of per} declare that | have examined this claim, including accompanying schedules and statements, and, to the best of my knowledge and belief, it is

    
   
  

 

 

 

 

 

 

 

 

 

eciaration gf preparer (other than taxpayen is based on all information of which preparer has any knowledge.
L : wig ER 2 Z1,ZNY
Efby corporations must be signed by an officer.) Date
Signature (spouse, if join retum) Date
P ai id Print/Type preparers name Preparer's signature Date Check oO ¥ PTIN
self-employed
Preparer Firm'sname Firm's EIN >
Use Only
Firm's address > Phone no.

 

 

 

For Privacy Act and Paperwork Reduction Act Notice, see separate instructions. Gat. No. 10780R Form 843 Rev. 8-2011)
Case 3:19-cv-01271-S-BT Document3 Filed 05/28/19

    
  

  
 

 

 

Page 5of7 PagelD9

 

4#2) Department of the Treasury : -“2g5-1f
ab Internal Revenue Service Date: Le -AS =|
nw Appeals Office
LIX) 8700 Tesoro Dr., Suite 201 ‘Name: Douglas E King
' Stop 8000SANC Employee ID Number: 7420525
San Antonio, TX 78217 Phone: 210-841-2118
: Fax: 855-536-6411
Hours: 9:00 - 5:45 CST
Re:
RAMSEY KOUSS A Foreign Bank Account Reporting
1445 BRITTANY WAY D8
ROCKWALL, TX 75087 Amount of assessed penalties:
$100,000
~ Dear Ramsey Koussa: eee ee

I completed my review of your request to adjust the Report of Foreign Bank and Financial Accounts (FBAR)
penalties the IRS proposed and/or assessed against you. Based on the facts presented, I find no basis for
removal of the penalties for the reasons I explain below. The Appeals Office has closed your case.

Reason for sustained penalty

Based on a review of Exam's administrative file, your protest, and your submissions, Appeals has sustained
Exam’s determination that you willfully failed to timely file an FBAR for tax year 2013. You were required to
disclose ownership of your account at a foreign bank and file an FBAR for the year. Affirmative actions that

establish a willful violation include, but are not limited to, you did not disclose on Form 1040 for tax year 2013
that you had an interest in or a signature or other authority over a financial account in a foreign country; you did
not disclose foreign account information to the return preparer; and, you signed your tax return under penalty of
perjury. The arguments you presented verbally and in writing do not support a different determination.

What to do if you don't agree

If you don’t agree with this determination, you may be able to seek recovery of FBAR penalties that were
previously paid by filing suit in the United States District Court or the United States Court of Federal Claims.
For information about procedures for filing suit, contact the clerk of your United States District Court or the
United States Court of Federal Claims.

~~“ if you have additionat questions, vomtuct the person whuse nafie acid telephone number are shown above. ~~
Thank you for your cooperation.
Sincerely,
Anita R Allis
Appeals Team Manager

Enclosures: None

cc: GARRETT GREGORY, ESQ.

Letter 5143 (Rev. 2-2017)
Catalog Number 61656M
2/27/2019

https://secure05b. chase. com/web/auth/dashboard#/dashboard/depositAccountServicing/depositDetails/withdrawaiDetails;params=withdrawalDetailsD...

 

Case 3:19-cv-01271-S-BT Document 3 “PRESS 28728" Page 6 of 7 PagelD 10

CHASE PRIVATE CLIENT

Printed from Chase Private Client

Check

 

   

   

a ee Se

ea PeEHe PERS, CRT TD Foe ae
SS) —3U-AWN4 ans
RAMSEY A. KOUSSA
1445 BRITTANY WAY
ROCKWALL, TX 75087-7371

~~
.

‘

       
     

OLOIB7E72e &

= F eer ae

 

 

 

 

 

Back
weet Kc - .
mene oer tsse lg : .
ax f ED| : ‘Bo @
> 3 | ‘RO ‘ 6
Bf 7} ae ; 8
ee Lam |
in’s > + !
BR WG Ure is BK WR OCOD? z
z3 3 ff 4 2B x
ag ® : <B> m
Be chooad fi: z5
B. LFp7eSe aa 50 .
oO; Siz73a9e ea Ea \ }
oc 885032 SF: a i
res 28
1S Ho PAF 4h. "3% :
gi RE ‘$n
22 5% stat i 1 22 ,
ee ss g28s oF; 5
mee =e age2 8 | a2
me i eet iat eB
Pa ‘SB ay ' . (¢
Bea oe i
Post date Check # Check amount
Dec 17, 2018 1006 $109,676.72

2
 

 

e 3:19-c

Cas
JS 44 (Rev. 06/17) - TXND (Rev. 06/17)

V-01271-S-BT CRA SOV Fiber RT Page 7 of 7

The JS 44 civil cover sheet and the information contained herein neither replace nor su
provided by local rules of court. This form, approved by the Judicial Conference of the
purpose of initiating the civil docket sheet.

pplement the filing and service of pleadings or other pi

nited States in September |

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

pers
974, is required for the Pe of

    
  

RECEIVED
MAY, eo. 8 0019

re
¢ Clerk of C of Court for the

 

 

I. (a) PLAINTIFFS

RAMSEY A. KOUSSA

(b) County of Residence of First Listed Plaintiff ROCKWALL

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

AAS BRITTAVIY WAT
ROCKWALL TK TIS0 53]

DEFENDANTS

County of Residence

NOTE:

Attorneys (if Known)

3

 

ERS / KBAR

“19CV-

 

CLERK U.S. Dis URT
NORTHE «Nh DISTRICT OF TEXAS

 

of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

12718

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainff

and One Box for Defendant)

 

O 1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 1 Incorporated or Principal Place o74 M4
of Business In This State

ws U.S. Government 04 Diversity Citizen of Another State 42 © 2 Incorporated and Principal Place os 5

Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a ogo 3 O 3. Foreign Nation o6 o6

Foreign Country
One Box Only)

  

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

OO OO000F

190 Other Contract
195 Contract Product Liability
196 Franchise

OO0O0Q a

   
 
 

a 210 Land Condemnation

O +220 Foreclosure

O 230 Rent Lease & Ejectment
1 240 Torts to Land

0 245 Tort Product Liability
J 290 All Other Real Property

IV. NATURE OF SUIT (olace an‘

 

 

PERSONAL INJURY PERSONAL INJURY

0 310 Airplane 0 365 Personal Injury -

© 315 Airplane Product Product Liability
Liability (1) 367 Health Care/

0 320 Assault, Libel & Pharmaceutical
Slander Personal Injury

1 330 Federal Employers’ Product Liability
Liability [J 368 Asbestos Personal

340 Marine Injury Product

0 345 Marine Product Liability
Liability PERSONAL PROPERTY

0 350 Motor Vehicle
0 355 Motor Vehicle

370 Other Fraud
© 371 Truth in Lending

Product Liability © 380 Other Personal
© 360 Other Personal Property Damage

Injury O 385 Property Damage
7 362 Personal Injury - Product Liability

Medical Malpractice

  
  

(9 625 Drug Related Seizure
of Property 21 USC 881
690 Other

   
 

© 710 Fair Labor Standards
Act

© 720 Labor/Management
Relations

1 740 Railway Labor Act

O 751 Family and Medical
Leave Act

0) 790 Other Labor Litigation

   

O 440 Other Civil Rights

0 441 Voting

0) 442 Employment

0 443 Housing/
Accommodations

© 445 Amer. w/Disabilities -
Employment

0) 446 Amer. w/Disabilities -
Other

C1 448 Education

Habeas Corpus:

0 463 Alien Detainee

1 510 Motions to Vacate

Sentence

530 General

0 535 Death Penalty
Other:

[7 540 Mandamus & Other

1 550 Civil Rights

6) 555 Prison Condition

7 560 Civil Detainee -

Conditions of

Confinement

1 791 Employee Retirement
Income Security Act

 

 

a 462 Naturalization Application
1 465 Other Immigration
Actions

(I 422 Appeal 28 USC 158
(3 423 Withdrawal
28 USC 157

   

| PROPERTY RIGHTS

[ 820 Copyrights

© 830 Patent

835 Patent - Abbreviated
New Drug Application

O 840 Trade

i AL Ru
0) 861 HIA (1395ff)
( 862 Black Lung (923)
0 863 DIWC/DIWW (405(g))
0) 864 SSID Title XVI
0 865 RSI (405(g))

 

o 870 Taxes (U.S. Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

Click here for: Nature of Suit C

 

 

 

   

escriptions.

9 375 False Claims Act

O 376 Qui Tam (31 USC
3729(a))

1 400 State Reapportionment

0 410 Antitrust

1 430 Banks and Banking

1 450 Commerce

0) 460 Deportation

CO) 470 Racketeer Influenced and
Corrupt Organizations

© 480 Consumer Credit

0 490 Cable/Sat TV

0 850 Securities/Commodities/
Exchange

0 890 Other Statutory Actions

0 891 Agricultural Acts

© 893 Environmental Matters

0 895 Freedom of Information.
Act

0 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

V., ORIGIN (Place an “X” in One Box Only)

1 Original 12 Removed from | 3  Remanded from 1 4 Reinstated or © 5 Transferred from © 6 Multidistrict [8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

Brief description of cause:

 

 

o CHECK IF THIS IS A LASS ACTION

DEMAND $

CHECK YES only if demanded in in complaint.

  
    

   

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes CNo
VU. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR MAT 2B, 22 { a
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

   

 
